Exhibit 10.4
 
GUARANTY
 
This Guaranty is made this 29th day of August 2008, by such Guarantors listed on
the signature pages hereof (collectively, jointly and severally, “Guarantors”,
and each, individually, a “Guarantor”), in favor of __________________ (together
with its successors and assigns, “Noteholder”).
 
W I T N E S S E T H:


WHEREAS, pursuant to that certain Exchange Agreement dated as of August 29, 2008
(as amended, restated, supplemented, or otherwise modified from time to time,
including all schedules thereto, the “Exchange Agreement”) by and between
Workstream Inc., a corporation existing pursuant to the Canada Business
Corporations Act (“Parent”), and Noteholder, Parent has agreed to exchange
Noteholder’s Special Warrant and 2007 Warrant for the Note and the Warrant;
 
WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent and will receive direct and substantial benefits from such exchange;
 
WHEREAS, in order to induce Noteholder to so exchange its Special Warrant and
2007 Warrant for the Note and the Warrant, as provided for in the Exchange
Agreement, Guarantors have agreed to jointly and severally guaranty all of
Parent’s obligations under and with respect to the Note; and
 
WHEREAS, in connection herewith, Guarantors, Parent and Noteholder have entered
into that certain Security Agreement dated of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, including all
schedules thereto, the “Security Agreement”), pursuant to which Guarantors and
Parent (Guarantors and Parent, collectively, “Obligors” and each, individually,
an “Obligor”) have granted Noteholder continuing security interests in all
assets of each Obligor, as more fully set forth in the Security Agreement.
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, each Guarantor hereby agrees as follows:
 
1. Definitions. All capitalized terms used herein that are not otherwise defined
herein shall have the meanings given them in the Security Agreement.
 
2. Guaranteed Obligations. Guarantors jointly and severally hereby irrevocably
and unconditionally guaranty to Noteholder the due and punctual payment in full
of all of the present and future payment and performance obligations of each
Obligor arising under the Exchange Agreement, any and all Notes payable to
Noteholder, the Security Agreement, and the other Transaction Documents (as
defined in the Notes), including, without duplication, reasonable attorneys’
fees and expenses and any interest, fees, or expenses that accrue after the
filing of an Insolvency Proceeding, regardless of whether allowed or allowable
in whole or in part as a claim in any Insolvency Proceeding (collectively, the
“Guaranteed Obligations”).
 
3. Guarantors’ Representations and Warranties. Each Guarantor represents and
warrants to Noteholder that such Guarantor expects to derive substantial
benefits from the exchange of Noteholder’s Special Warrant and 2007 Warrant for
a Note and a Warrant and the other transactions contemplated hereby. Noteholder
may rely conclusively on a continuing warranty, hereby made, that such Guarantor
continues to be benefited by this Guaranty and Noteholder shall have no duty to
inquire into or confirm the receipt of any such benefits, and this Guaranty
shall be effective and enforceable by Noteholder without regard to the receipt,
nature or value of any such benefits.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Unconditional Nature. No act or thing need occur to establish any Guarantor’s
liability hereunder, and no act or thing, except full payment and discharge of
all of the Guaranteed Obligations, shall in any way exonerate any Guarantor
hereunder or modify, reduce, limit or release any Guarantor’s liability
hereunder. This is an absolute, unconditional and continuing guaranty of payment
of the Guaranteed Obligations and shall continue to be in force and be binding
upon each Guarantor until the termination of this Guaranty pursuant to Section
12 hereunder.
 
5. Subrogation. No Guarantor will exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to such Guarantor as to any of
the Guaranteed Obligations, or against any Person liable therefor, or as to any
collateral security therefor, unless and until all of the Guaranteed Obligations
shall have been indefeasibly paid in full and discharged.
 
6. Enforcement Expenses. Each Guarantor shall pay or reimburse Noteholder for
all reasonable costs, expenses and attorneys’ fees paid or incurred by
Noteholder in endeavoring to collect and enforce the Guaranteed Obligations and
in enforcing this Guaranty.
 
7. Obligations Absolute. Each Guarantor agrees that its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than the indefeasible payment in full and discharge
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees that none of its
obligations hereunder shall be affected or impaired by any of the following acts
or things (which Noteholder is expressly authorized to do, omit or suffer from
time to time, without consent or approval by or notice to any Guarantor):
(a) any acceptance of collateral security, guarantors, accommodation parties or
sureties for any or all of the Guaranteed Obligations; (b) one or more
extensions or renewals of the Guaranteed Obligations (whether or not for longer
than the original period) or any modification of the interest rates, maturities,
if any, or other contractual terms applicable to any of the Guaranteed
Obligations or any amendment or modification of any of the terms or provisions
of any of the Transaction Documents; (c) any waiver or indulgence granted to
Parent or any other Obligor, any delay or lack of diligence in the enforcement
of the Guaranteed Obligations, or any failure to institute proceedings, file a
claim, give any required notices or otherwise protect any of the Guaranteed
Obligations; (d) any full or partial release of, compromise or settlement with,
or agreement not to sue, Parent, any other Obligor or any other Person liable in
respect of any of the Guaranteed Obligations; (e) any release, surrender,
cancellation or other discharge of any evidence of the Guaranteed Obligations or
the acceptance of any instrument in renewal or substitution therefor; (f) any
failure to obtain collateral security (including rights of setoff) for the
Guaranteed Obligations, or to see to the proper or sufficient creation and
perfection thereof, or to establish the priority thereof, or to preserve,
protect, insure, care for, exercise or enforce any collateral security; or any
modification, alteration, substitution, exchange, surrender, cancellation,
termination, release or other change, impairment, limitation, loss or discharge
of any collateral security; (g) any collection, sale, lease or disposition of,
or any other foreclosure or enforcement of or realization on, any collateral
security; (h) any assignment, pledge or other transfer of any of the Guaranteed
Obligations or any evidence thereof; or (i) any manner, order or method of
application of any payments or credits upon the Guaranteed Obligations. Each
Guarantor waives any and all defenses and discharges available to a surety,
guarantor or accommodation co-obligor.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8. Waivers by Guarantors. Each Guarantor waives any and all defenses, claims,
setoffs and discharges of Parent, or any other Obligor or Person, pertaining to
the Guaranteed Obligations, except the defense of discharge by indefeasible
payment in full. Without limiting the generality of the foregoing, no Guarantor
will assert, plead or enforce against Noteholder any defense of waiver, release,
discharge or disallowance in any Insolvency Proceeding, statute of limitations,
res judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to Parent
or any other Obligor or Person liable in respect of any of the Guaranteed
Obligations, or any setoff available to Noteholder against Parent or any other
such Obligor or Person, whether or not on account of a related transaction. Each
Guarantor expressly agrees that such Guarantor shall be and remain liable for
any deficiency remaining after foreclosure of any mortgage or security interest
securing the Guaranteed Obligations, whether or not the liability of Parent or
any other Obligor or Person for such deficiency is discharged pursuant to
statute or judicial decision. The liability of each Guarantor shall not be
affected or impaired by any voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshalling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar event or proceeding affecting, Parent or any
of its assets. No Guarantor will assert, plead or enforce against Noteholder any
claim, defense or setoff available to such Guarantor against Parent. Each
Guarantor waives presentment, demand for payment, notice of dishonor or
nonpayment and protest of any instrument evidencing the Guaranteed Obligations.
Noteholder shall not be required first to resort for payment of the Guaranteed
Obligations to Parent or any other Person, or their properties, or first to
enforce, realize upon or exhaust any collateral security for the Guaranteed
Obligations, before enforcing this Guaranty.
 
9. If Payments Set Aside, etc. If any payment applied by Noteholder to the
Guaranteed Obligations is thereafter set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Parent or any other Obligor or Person), the
Guaranteed Obligations to which such payment was applied shall for the purpose
of this Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Guaranteed
Obligations as fully as if such application had never been made.
 
10. Additional Obligation of Guarantors. Each Guarantor’s liability under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
such Guarantor to Noteholder as guarantor, surety, endorser, accommodation
co-obligor or otherwise of any of the Guaranteed Obligations, without any
limitation as to amount.
 
11. No Duties Owed by Noteholder. Each Guarantor acknowledges and agrees that
Noteholder (a) has not made any representations or warranties with respect to,
(b) does not assume any responsibility to such Guarantor for, and (c) has no
duty to provide information to such Guarantor regarding, the enforceability of
any of the Guaranteed Obligations or the financial condition of Parent or any
other Obligor or Person. Each Guarantor has independently determined the
creditworthiness of Parent and the enforceability of the Guaranteed Obligations
and until the Guaranteed Obligations are paid in full will independently and
without reliance on Noteholder continue to make such determinations.
 
12. Termination. This Guaranty and the obligations of each Guarantor hereunder
shall be deemed to be satisfied, released and fully discharged when all of the
Guaranteed Obligations are indefeasibly paid in full and discharged.
 
13. Miscellaneous.
 
(a) This Guaranty may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Guaranty. Delivery of an executed counterpart of
this Guaranty by telefacsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Guaranty but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Guaranty.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Any provision of this Guaranty which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
(c) Headings used in this Guaranty are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
 
(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
 
(e) Unless the context of this Guaranty or any other Transaction Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Guaranty or
any other Transaction Document refer to this Guaranty or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Guaranty or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified. Any reference in this Guaranty or in any other
Transaction Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Transaction Document to the satisfaction or repayment in full of the
Guaranteed Obligations shall mean the repayment in full in cash of all
Guaranteed Obligations other than unasserted contingent indemnification
Guaranteed Obligations. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.
 
(f) This Guaranty shall be effective upon delivery to Noteholder, without
further act, condition or acceptance by Noteholder, shall be binding upon each
Guarantor and the successors and assigns of each Guarantor, and shall inure to
the benefit of Noteholder and its participants, successors and assigns. This
Guaranty may not be waived, modified, amended, terminated, released or otherwise
changed except by a writing signed by each Guarantor and Noteholder.
 
14. Notices. All notices and other communications provided for hereunder shall
be given in the form and manner, and delivered to such addresses, as specified
in the Security Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
15. Governing Law; Jurisdiction; Service of Process; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Guaranty shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of Chicago,
Illinois, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper; provided, however, that any suit seeking enforcement of this Guaranty
may be brought, at Noteholder’s option, in the courts of any jurisdiction where
Noteholder elects to bring such action. Each Guarantor hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Guaranty and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Without limitation of the foregoing, each Guarantor hereby irrevocably appoints
Parent as such Guarantor’s agent for purposes of receiving and accepting any
service of process hereunder. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
[signature page follows]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor as of
the date set forth above.



  6FIGUREJOBS.COM, INC., a Delaware corporation            
By:
     
Name:
     
Title:
             
WORKSTREAM USA INC., a Delaware corporation
           
By:
     
Name: 
     
Title:
             
PAULA ALLEN HOLDINGS, INC., a Florida corporation
           
By:
     
Name:
     
Title:
             
THE OMNI PARTNERS, INC., a Florida corporation
           
By:
     
Name:
     
Title:
             
WORKSTREAM MERGER SUB INC., a Delaware corporation
           
By:
     
Name:
     
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 